DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 4/6/2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	2. The amendments filed 6/25/2021 have been entered, wherein claims 1, 3, 7, 8, 10, 11, 15 and 16 were amended and claim 14 was cancelled. Accordingly, claims 1-13 and 15-16 have been examined herein. The previous claim objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. Additionally, the double patenting rejections have been withdrawn due to the terminal disclaimer filed on 6/25/2021.
Claim Objections
3. Claims 1, 15 and 16 are objected to because of the following informalities:  
Claims 1, 15 and 16 recite “a vacuum motor for causing dirt-laden air to be drawn into a chamber; the chamber having an inlet through which dirt-laden fluid enters”. It is not precisely clear if the dirt-laden air and the dirt-laden fluid are the same fluid streams. If so, the terms should remain consistent and be appropriately amended to provide proper antecedent basis. 

Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416).
Regarding claim 1, Sharpe teaches a dirt separator (abstract) for a vacuum cleaner [0031], the dirt separator comprising: 
the chamber (see Sharpe’s annotated fig. 4 below. The chamber comprises all structure within the rectangular callout.) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 4 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 4 below; fig. 5, Clean fluid 3, paragraph 0049); 

    PNG
    media_image1.png
    510
    847
    media_image1.png
    Greyscale

a disc (rotating filter disc 1, paragraph 0047, fig. 4) located at the outlet (Disc 1 is located at the outlet), the disc being arranged to rotate about a rotational axis (“mounted for rotation in the duct about an axis which projects into the fluid flow” teaches the disc being  and comprising holes through which the cleansed fluid passes (“perforated barrier which permits the fluid to pass through it” (paragraph 0011) teaches comprising holes through which the cleansed fluid passes); and 
an electric motor for driving the disc about the rotational axis (Sharpe teaches power means in the form of an electric motor to cause rotation of the filter and also to induce flow of the fluid stream [0027]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 4 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 4 below. The axis of the inlet duct is coincident with the rotational axis of the disc).  

    PNG
    media_image2.png
    609
    1175
    media_image2.png
    Greyscale

Sharpe does not teach a vacuum motor for causing dirt-laden air to be drawn into a chamber. Sharpe teaches power means in the form of an electric motor to cause rotation of the 
However, Thode teaches a device for separating solid or liquid particles from a stream of gas. Specifically, Thode teaches an embodiment (fig. 10) which includes two separate motors. A first motor M1, which operates the fan wheel 8 to cause suction air flow and a second motor M2 which drives the separating unit (col. 6, lines 7-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for driving the disc about the rotational axis and a second motor for causing dirt-laden air to be drawn into a chamber. Doing so would allow independent control over the rotational speed of the fan and the separator, which would allow the operating conditions to be adjusted to achieve maximum performance in different environments. 
Regarding claim 2, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the inlet duct extends linearly within the chamber (see Sharpe’s annotated fig. 4 below. The inlet duct extends linearly within the chamber).  

    PNG
    media_image2.png
    609
    1175
    media_image2.png
    Greyscale

Regarding claim 7, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein a separation distance between a center of the inlet and a center of the disc is no greater than the diameter of the inlet (see Sharpe’s annotated fig. 4 below. The diameter of the inlet is greater than the separation distance between the center of the inlet and the center of the disk.).  

    PNG
    media_image3.png
    557
    846
    media_image3.png
    Greyscale

Regarding claim 8, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein a diameter of the disc is greater than a diameter of the inlet (see Sharpe’s annotated fig. 4 below. The diameter of the disc 1 is greater than the diameter of the inlet).  

    PNG
    media_image4.png
    529
    846
    media_image4.png
    Greyscale

Regarding claim 13, Sharpe, as modified by Thode, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the disc is formed of a metal (paragraph 0022, “The perforated barrier may be made like a conventional filter, for example of porous metal, sintered metal” teaches wherein the disc is formed of a metal).  
Claims 1, 3, 4, 5, 9, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416).
Regarding claim 1, Sharpe teaches a different embodiment wherein a conventional hand-held vacuum is adapted to use the dirt separator of fig. 4 (fig. 5, paragraph 0031). Specifically, Sharpe teaches a dirt separator for a vacuum cleaner (fig. 6), the dirt separator comprising: 
the chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 below); 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet, the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the perforated barrier has holes through which the cleansed fluid passes); and 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

an electric motor for driving the perforated barrier about the rotational axis (Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 6 below. The axis of the inlet duct is coincident with the rotational axis of the disc).

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

 Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis. Additionally, Sharpe does not teach a vacuum motor for causing dirt-laden air to be drawn into a chamber. Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]. Overall, Sharpe does not teach two separate motors. 
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image8.png
    476
    729
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. Additionally, changing the barrier from a “dome-shaped” barrier to a “disc-shaped” barrier would result in the barrier being easier to manufacture. 
Sharpe, as modified, does not teach a vacuum motor for causing dirt-laden air to be drawn into a chamber.
However, Thode teaches a device for separating solid or liquid particles from a stream of gas. Specifically, Thode teaches an embodiment (fig. 10) which includes two separate motors. A 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for driving the disc about the rotational axis and a second motor for causing dirt-laden air to be drawn into a chamber. Doing so would allow independent control over the rotational speed of the fan and the separator, which would allow the operating conditions to be adjusted to achieve maximum performance in different environments. 
Regarding claim 3, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber (paragraph 0054, fig. 6, “an annular space in which separated particulate material can collect” teaches the separated dirt collects at the bottom of the chamber. As more dirt accumulates, it progressively fills in a direction towards a top of the chamber. See Sharpe’s annotated fig. 6 below), the outlet is located at or adjacent the top of the chamber (The terms “at” and “adjacent” do not provide any specific structural relationship. See Sharpe’s annotated fig. 6 below. Sharpe’s outlet is located “adjacent” the top of the chamber.), 

    PNG
    media_image9.png
    666
    826
    media_image9.png
    Greyscale

and the bottom of the chamber is spaced in a direction of the rotational axis from the top of the chamber (The claim language does not require that the entirety of the bottom of the chamber is spaced axially from the entirety of the top of the chamber. See Sharpe’s annotated fig. 6 below. A portion of the bottom of the chamber is spaced from a portion of the top of the chamber in the direction of the rotational axis.).  

    PNG
    media_image10.png
    654
    937
    media_image10.png
    Greyscale

Regarding claim 4, Sharpe, as modified, teaches the claimed invention as rejected above in claim 3. Additionally, Sharpe, as modified, teaches wherein the inlet duct extends upwardly from the bottom of the chamber (See Sharpe’s annotated fig. 6 below. The inlet duct extends upwardly from the bottom of the chamber.).  

    PNG
    media_image11.png
    532
    844
    media_image11.png
    Greyscale

Regarding claim 5, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the chamber surrounds the inlet duct (See Sharpe’s annotated fig. 6 below. The chamber surrounds the inlet duct).

    PNG
    media_image12.png
    453
    844
    media_image12.png
    Greyscale

Regarding claim 9, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches a perforated disc. The perforations of the disc creating open area. Sharpe, as modified, does not explicitly teach wherein the disc has a total open area greater than that of the inlet.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disk, including wherein the disc has a total open are greater than that of the inlet, in order to increase or decrease the pressure drop and/or air flow. 
Regarding claim 10, Sharpe, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe, as modified, teaches wherein the disc comprises an inner region surrounded by an outer region (see Sharpe’s annotated fig. 6 below. The “dome-shaped” barrier has been modified to be a “disc-shaped” barrier (see rejection of claim 1)), a diameter of the inner region is no less than a diameter of the inlet (see Sharpe’s annotated fig. 6 below. The diameter of the inner region is greater than the diameter of the inlet), and the inner region has an open area less than that of the outer region (see Sharpe’s annotated fig. 6 below. The disc is continuously perforated, however, the impellar impedes part of the open area of the inner region of the disc, decreasing the open area of the inner region of the disc. Because the perforations are continuous across the disc, the open area of the outer region of the disc is greater than the open area of the inner region of the disc).

    PNG
    media_image13.png
    556
    805
    media_image13.png
    Greyscale

  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disc, including further manipulating the open area of the inner and outer regions of the disk so that the inner region has an open area less than that of the outer region even more so than currently, in order to manipulate the flow rate, pressure drop and strain on the motor. 
Regarding claim 11, Sharpe as modified teaches the claimed invention as rejected above in claim 10. Sharpe, as modified, does not explicitly teach wherein less than 10% of the inner region is open area and greater than 20% of the outer region is open area.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size and open area of the disc, including wherein less than 10% of the inner region is open area and greater than 20% of the outer region is open area in order to increase or decrease the pressure drop, air flow and/or strain on the motor. 
Regarding claim 15, Sharpe teaches a handheld vacuum cleaner comprising a dirt separator (fig. 6, paragraph 0031) that comprises: 
the chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 below), 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the disc has holes through which the cleansed fluid passes); and 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

an electric motor for driving the perforated barrier about the rotational axis (Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 6 below. The axis of the inlet duct is coincident with the rotational axis of the disc).  

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

 Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis. Additionally, Sharpe does not teach a vacuum motor for causing dirt-laden air to be drawn into a chamber. Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]. Overall, Sharpe does not teach two separate motors. 
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image8.png
    476
    729
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” 
Sharpe, as modified, does not teach a vacuum motor for causing dirt-laden air to be drawn into a chamber.
However, Thode teaches a device for separating solid or liquid particles from a stream of gas. Specifically, Thode teaches an embodiment (fig. 10) which includes two separate motors. A first motor M1, which operates the fan wheel 8 to cause suction air flow and a second motor M2 which drives the separating unit (col. 6, lines 7-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for driving the disc about the rotational axis and a second motor for causing dirt-laden air to be drawn into a chamber. Doing so would allow independent control over the rotational speed of the fan and the separator, which would allow the operating conditions to be adjusted to achieve maximum performance in different environments. 
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416) and further in view of Conrad (US Patent 9320401).
Regarding claim 6, Sharpe’s second embodiment (as modified), wherein a conventional hand-held vacuum is adapted to use the dirt separator of Sharpe’s fig. 4, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe teaches wherein the inlet duct extends through a wall of the chamber (see Sharpe’s annotated fig. 6 below. The inlet duct extends through a wall of the chamber.).

    PNG
    media_image14.png
    544
    844
    media_image14.png
    Greyscale

Sharpe, as modified, does not teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
However, Conrad teaches a hand held vacuum having an inlet end 905. The inlet end can be used to directly clean a surface or the inlet end 905 can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand 907 that is pivotally connected to a surface cleaning head 908 (col. 8, lines 29-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe in view of Thode to incorporate the teachings of Conrad to provide a hand vacuum with an inlet, wherein the inlet can be used to directly clean a surface or the inlet is attachable to different attachments of the 
Regarding claim 16, Sharpe teaches a different embodiment wherein a conventional hand-held vacuum is adapted to use the dirt separator of fig. 4 (fig. 5, paragraph 0031). Specifically, Sharpe teaches a dirt separator for a handheld unit (fig. 6), wherein the handheld unit comprises a dirt separator that comprises: 
the chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 below);

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the disc has holes through which the cleansed fluid passes); and 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

an electric motor for driving the perforated barrier about the rotational axis (Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 6 below. The axis of the inlet duct is coincident with the rotational axis of the disc).

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

disc located at the outlet, the disc being arranged to rotate about a rotational axis. Additionally, Sharpe does not teach a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis and a vacuum motor for causing dirt-laden air to be drawn into a chamber (Sharpe teaches electric motor 23 which drives an impeller which is integral with funnel shaped conduit at the front of which is fitted a perforated barrier of metal mesh [0053]. Overall, Sharpe does not teach two separate motors).
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image8.png
    476
    729
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber 
Sharpe, as modified, does not teach a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis and a vacuum motor for causing dirt-laden air to be drawn into a chamber.
However, Thode teaches a device for separating solid or liquid particles from a stream of gas. Specifically, Thode teaches an embodiment (fig. 10) which includes two separate motors. A first motor M1, which operates the fan wheel 8 to cause suction air flow and a second motor M2 which drives the separating unit (col. 6, lines 7-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Thode to provide a dirt separator for a vacuum cleaner having a first motor for driving the disc about the rotational axis and a second motor for causing dirt-laden air to be drawn into a chamber. Doing so would allow independent control over the rotational speed of the fan and the separator, which would allow the operating conditions to be adjusted to achieve maximum performance in different environments. 
a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis.
However, Conrad teaches a hand held vacuum having an inlet end 905. The inlet end can be used to directly clean a surface or the inlet end 905 can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand 907 that is pivotally connected to a surface cleaning head 908 (col. 8, lines 29-35; fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe in view of Thode to incorporate the teachings of Conrad to provide a handheld unit attached to a cleaner head by an elongate tube. Specifically, it would have been obvious to adapt Conrad’s wand 907 (fig. 2) and surface cleaning head 908 (fig. 2) to attach to Sharpe’s hand held vacuum (fig. 6) in a similar structural manner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as a floor cleaner.
Sharpe in view of Thode, as modified with Conrad’s wand 907 and cleaning head 908, teaches a stick vacuum cleaner comprising a handheld unit (Sharpe, fig. 6) attached to a cleaner head (Conrad, fig. 2, cleaning head 908) by an elongate tube (Conrad, fig. 2, wand 907), wherein the elongate tube extends along an axis parallel to the rotational axis (Conrad fig. 2, the longitudinal axis of the wand is parallel to the inlet axis. Because Sharpe was modified to include the wand and cleaning head in a similar structural relationship as taught by Conrad, the longitudinal axis of the wand is parallel with the axis of Sharpe’s inlet duct. Sharpe’s inlet duct is .
Allowable Subject Matter
5. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, Sharpe in view of Thode is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural requirement of the inner region being non-perforated as particularly claimed in combination with all other elements of claims 1 and 10.
Response to Arguments
6. Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
Applicant argues Sharpe does not teach the amended claim language of a vacuum motor and an electric motor for driving the disc about the rotational axis (page 6 of applicant’s remarks). The examiner respectfully disagrees. Sharpe is not relied upon to teach the amended claim language. Rather, Thode is relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723